—Judgment, Supreme Court, Bronx County (Daniel Sullivan, J.), rendered October 30, 1997, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 25 years to life, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the jury’s determinations concerning the credibility of the witnesses who testified to defendant’s admission. Moreover, substantial forensic evidence connected defendant to the crime and the disposal of the victim’s body. Concur — Tom, J. P., Wallach, Lerner, Saxe and Buckley, JJ.